DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 3/8/21 (including a duplicate) and 9/27/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: paragraphs [0019], [0029] and [0040] contain what appears to be the same typographical error.  “Associated with to the” should be – associated with the --.  Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  “Associated with to the” should be – associated with the --.  Appropriate correction is required.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0295562 to Fuetterer et al.  “Fuetterer” as modified by CN 107097529 A to KOGANEHIRA et al. “Koganehira.”
With regard to Claim 1, Fuetterer teaches a non-transitory machine readable medium storing instructions executable by a processor [0024] to:
	identify an amount of remaining supply of a print material (claim 8):
	select one of a plurality of threshold ranges associated with to the amount of remaining print supply [0026].

However, Koganehira teaches a display (254), according to the selected one of the plurality of threshold ranges, a visual indicator comprising an icon associated with the print material indicative of the selected one of the plurality of threshold ranges (fig. 5).  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Fuetterer with the teachings of Koganehira to properly manage the ink of the printing device (problem to be solved by the invention).
  With regard to Claim 2, Fuetterer teaches the claimed invention except for wherein the icon comprises a representation of a print material container for the print material.
However, Koganehira teaches wherein the icon comprises a representation of a print material container for the print material (fig.5). The same motivation applies.
  	With regard to Claim 3, Fuetterer teaches the claimed invention except for wherein the visual indicator comprises a plurality of the icon associated with the print material.
However, Koganehira teaches wherein the visual indicator comprises a plurality of the icon associated with the print material (fig.5). The same motivation applies.
With regard to Claim 4, Fuetterer teaches the claimed invention except for
wherein the visual indicator comprises a color for each of the plurality of the icon associated with the print material.

With regard to Claim 6, Fuetterer teaches the claimed invention except for
 wherein the visual indicator varies the number of the plurality of the icon associated with the print material.
However, Koganehira teaches wherein the visual indicator varies the number of the plurality of the icon associated with the print material (fig.5). The same motivation applies.
With regard to Claim 7, Fuetterer teaches wherein a first threshold range of the plurality of threshold ranges comprises a maximum level of the amount of the remaining supply of the print material at which a refill of the print material may be performed [0026-0028].
	With regard to Claim 8, Fuetterer teaches wherein a second threshold range of the plurality of threshold ranges comprises a range of the amounts of the remaining supply of the print material at which a refill of the print material should be performed [0026-0028].
	With regard to Claim 9, Fuetterer teaches wherein a third threshold range of the plurality of threshold ranges comprises a minimum level of the amount of the remaining supply of the print material at which a refill of the print material must be performed [0026-0028].
With regard to Claim 11, Fuetterer teaches a method comprising:
	identifying an amount of remaining supply of a print material (claim 8):

	Fuetterer does not expressly teach updating a visual indicator indicative of the selected one of the plurality of threshold ranges, wherein the visual indicator is configured to illuminate, in one of a plurality of colors, an icon associated with the print material.
	However, Koganehira teaches updating a visual indicator indicative of the selected one of the plurality of threshold ranges, wherein the visual indicator is configured to illuminate, in one of a plurality of colors, an icon associated with the print material (fig. 5).  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Fuetterer with the teachings of Koganehira to properly manage the ink of the printing device (problem to be solved by the invention).
With regard to Claim 13, Fuetterer teaches the claimed invention except for wherein updating the visual indicator comprises illuminating at least one of a plurality of the icon associated with the print material.
	However, Koganehira teaches wherein updating the visual indicator comprises illuminating at least one of a plurality of the icon associated with the print material (fig. 5).  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Fuetterer with the teachings of Koganehira to properly manage the ink of the printing device (problem to be solved by the invention).


Claims 5, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fuetterer as Koganehira and US Pub. 2011/0057971 to YOKOYAMA et al. “Yakoyama.”
With regard to Claim 5, Fuetterer as modified by Koganehira teach the claimed invention except for wherein the visual indicator varies the color for each of the plurality of the icon associated with the print material.
However, Yakoyama teaches (fig. 13A) wherein the visual indicator varies the color for each of the plurality of the icon associated with the print material [0111].  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Fuetterer as modified by Koganehira with the teachings of Yakoyama to prevent an erroneous or deteriorated recording even when a remaining amount of ink in the image forming apparatus becomes small and approaches a certain amount [0012].
With regard to Claim 10, Fuetterer as modified by Koganehira teach the claimed invention except for wherein the second threshold range of the plurality of threshold ranges is associated with the visual indicator being displayed in a yellow color and the third threshold range of the plurality of threshold ranges is associated with the visual indicator being displayed in a red color.
However, Yakoyama teaches (fig. 13A) wherein the second threshold range of the plurality of threshold ranges is associated with the visual indicator being displayed in a yellow color and the third threshold range of the plurality of threshold ranges is associated with the visual indicator being displayed in a red color [0111].  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed 
With regard to Claim 12, Fuetterer as modified by Koganehira teach the claimed invention except for wherein updating the visual indicator comprises turning off the illumination of the visual indicator for a first threshold range of the plurality of threshold ranges.
However, Yakoyama teaches (fig. 13A) wherein updating the visual indicator comprises turning off the illumination of the visual indicator for a first threshold range of the plurality of threshold ranges [0111].  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Fuetterer as modified by Koganehira with the teachings of Yakoyama to prevent an erroneous or deteriorated recording even when a remaining amount of ink in the image forming apparatus becomes small and approaches a certain amount [0012].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fuetterer as Koganehira and US 2009/0185814 to Willis.
	With regard to Claim 14, Fuetterer as modified by Koganehira teach the claimed invention except for wherein the amount of remaining supply comprises a number of printable pages.
	However, Willis teaches (fig. 6) wherein the amount of remaining supply comprises a number of printable pages [0004].  It would have been obvious to one of .

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Willis as modified by YOKOYAMA et al. “Yakoyama.”
With regard to Claim 15, Willis teaches a system (fig. 1), comprising: a supply engine (fig. 2) [0024] to: identify an amount of remaining supply of a print printing material according to a number of remaining printable pages [0004]; and 
a display engine (figs. 6-8) to: select one of a plurality of threshold ranges associated with the amount of remaining print supply, and update a visual indicator indicative of the selected one of the plurality of threshold ranges, wherein the visual indicator is configured to illuminate, a plurality of icons associated with the print material. 
	Willis does not expressly teach the visual indicator is configured to illuminate, in one of a plurality of colors.  
However, Yakoyama teaches (fig. 13A) the visual indicator is configured to illuminate, in one of a plurality of colors [0111].  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Willis with the teachings of Yakoyama to prevent an erroneous or deteriorated recording even when a remaining amount of ink in the image forming apparatus becomes small and approaches a certain amount [0012].
Examiner Note
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2020196731 A1 discloses content to be displayed on a display panel is changed depending on the usage mode of a printer. A controller of a printer chooses a first mode in accordance with type information indicating a normal usage mode, said type information being acquired from an IC memory in an IC chip of a cartridge mounted in a mounting case. The controller 51 chooses a second mode (S37) in accordance with the type information indicating a contractual usage mode (S33: contractual usage mode). The controller 51 performs a first mode screen display process in response to the selection of the first mode, and performs a second mode screen display process in response to the selection of the second mode. The controller 51 causes a model number of a cartridge to be displayed on a display panel 43 in the first mode screen display process, and causes service provider information to be .
US 20160200115 A1 discloses a remaining amount of ink display apparatus includes a printing executing section which executes printing by discharging ink that is retained in a retaining section, a consumption amount acquiring section which acquires an amount of ink consumption used in printing executed by the printing executing section based on a print job, a remaining amount acquiring section which acquires a remaining amount of ink in the retaining section, a display section which displays information, and a display control section which displays the amount of ink consumption and the remaining amount of ink on the display section (abstract).

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/           Primary Examiner, Art Unit 2853